DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement 
3.	The information disclosure statement (IDS) submitted on 9/1/20, 4/20/20  the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings
4. 	The Examiner has approved drawings filed on 4/20/20.  
Allowable Subject Matter
5.       The following is an examiner’s statement of reasons for allowance:
	Claims 1-11 are allowed.
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes a method for compensating a design image of a workpiece, obtaining positions of a plurality of control points in a plurality of blocks formed by the plurality of registration holes, wherein each of the plurality of blocks is surrounded by first registration holes of the plurality of registration holes, each of the plurality of blocks comprises first control points of the plurality of control points, and an amount of the first control points located in each of the plurality of blocks is associated with an amount of first 15interpolation points between the first registration holes which surround the block; compensating the design image of the 
The prior art made of record is considered pertinent to applicant's disclosure:
Mishima et al., (US PGPUB NO: 20090067728 A1) discloses an  image  matching method includes setting first and second lattices to first and second images respectively, computing potential force to each second lattice point of the second lattice by a gradient of an image correlation potential energy based on a position of each first lattice point and pixel thereof and a position of the second lattice point and pixel thereof, computing elasticity force to the second lattice point from elasticity energy between the 
second and adjacent lattice points, computing frictional force occurring at the  second lattice point, performing a numerical analysis of an equation of motion regarding the second lattice point and based on the potential force, elasticity force and frictional force to obtain a convergence state of the second lattice points, and adding a new lattice point between an adjacent lattice point pair of second lattice points according to a distance between the adjacent lattice point pair. 
	Lichtenstein et al., (US PGPUB NO: 20010001840 A1) discloses a  method and apparatus for controlling a processing machine to perform a processing operation on a workpiece by (a) determining the nominal locations of at least two sensible reference marks on the workpiece in terms of the coordinates of the workpiece; (b) loading the workpiece on the processing machine; (c) sensing, and measuring the actual locations of, the reference marks on the workpiece when so mounted, in terms of the 
of the reference marks; (e) and controlling the processing machine in accordance with the determined geometrical transformation. 
	Sjostrom et al.,(US.8137875 B2) discloses methods and apparatuses for patterning workpieces are provided.  The methods and apparatuses described herein improve overlay between subsequently patterned layers on a workpiece by introducing an improved alignment method that compensates for workpiece distortions. Therefore, the prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious. Claims 1 -11, are allowed.
Claims 2 - 6, are dependent upon claim 1.
Claims 8 - 11, are dependent upon claim 7.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 					Other prior art cited 
7. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number:  6268920, 5495535 , 5134664, US PGPUB NO. 20110155424 .



Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela C Chawan/
Primary Examiner, Art Unit 2669